Douglas, J.,
concurring. I concur in the well-reasoned decision of the majority. I write, however, to call attention to the fact that, in my judgment, the words “in felony cases” should not be part of the syllabus. All grand jury proceedings should be recorded. It is not unheard of that a prosecutor may seek a felony indictment but, either at the indictment stage or at trial, a misdemeanor emerges as the charge against a defendant. The fact that the charge is a misdemeanor should not dictate whether the grand jury proceedings are recorded. This position, in fact, is buttressed by the majority opinion. In posing the issue to be decided, the majority says that “* * * [t]he primary issue is whether grand jury proceedings must be recorded. * * *” In answering that question, the majority says, “* * * [f]or the following reasons we find that grand jury proceedings must be recorded * * *.” There is no “felony” limitation in either the question or the initial answer.
I would require that all grand jury proceedings be recorded.